PER CURIAM:
El 23 de enero de 1981 decretamos la sus-pensión del querellado Enrique Vázquez Báez en el ejerci-cio de la profesión de abogado y dispusimos que cumplido un año y medio de suspensión el Tribunal consideraría una solicitud de reinstalación del querellado si en sus méritos garantizaba a la sociedad puertorriqueña que él ha refor-mado permanentemente su carácter y conducta y si en ver-dad ha logrado reconciliar ésta con las normas éticas de la profesión. Conforme tal disposición compareció el quere-llado por conducto de su abogado Ledo. Yamil Galib Fran-gie solicitando su reinstalación a la práctica de la abogacía. Acompañó a su solicitud en apoyo de su petición una reso-lución de la Delegación del Distrito Judicial de Mayagüez del Colegio de Abogados y varias declaraciones juradas en favor de la reinstalación del peticionario, entre las que se destacan las suscritas por los honorables jueces, Juan Suárez Morales, Ardellie Ferrer, Juan Emilio Lugo Ro-*759dríguez, Rigoberto Martínez Cruz y Federico Toro Goyco, entre otros.
También ha comparecido la Procuradora General Auxi-liar, Leda. Eliadís Orsini Zayas, quien tuvo a su cargo la investigación y litigación del caso de desaforo del quere-llado, para expresar que no tiene objeción a la reinstalación del peticionario.
Hemos considerado las declaraciones juradas que obran en el expediente y la aseveración bajo juramento del propio querellado a los efectos siguientes:
Que durante dicho periodo, en el cual hemos estado separa-dos de la profesión, hemos tenido tiempo de ponderar con serenidad todos los factores que condujeron a tal situación y estamos convencidos a la saciedad que al reintegrarnos a la práctica privada o pública de la abogacía, honraremos dicha profesión así como nuestra dignidad de ser humano y la de nuestra familia.
Consideramos que la supensión decretada ha logrado su propósito fundamental de rehabilitación profesional del peticionario y que procede, por tanto, su reinstalación en el ejercicio de la abogacía, no sin antes exhortarle a que atenga su conducta profesional a una rigurosa observancia de los cánones de ética profesional y a una relación cordial y de respeto para con los compañeros de profesión, así como para con los jueces y funcionarios judiciales.

Se dictará sentencia en que se reinstale al abogado Enrique Vázquez Báez en el ejercicio de la abogacía.